Citation Nr: 9928701	
Decision Date: 10/03/99    Archive Date: 10/15/99

DOCKET NO.  96-39 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a skin disorder, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service with the Navy from September 
1972 to September 1976, and with the Army from November 1990 
to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined increased 
(compensable) disability ratings for cholinergic urticaria 
and left ear hearing loss.  The Board remanded this case in 
May 1998.  In a rating decision dated in March 1999, the RO 
granted a 10 percent disability rating for the appellant's 
skin disorder.  The case has been returned to the Board for 
further appellate review.

The Board notes that, in light of the RO's May 1998 decision 
which granted a compensable rating for a service connected 
disability, the appellant's claim pursuant to 38 C.F.R. 
§ 3.324 has been rendered moot.  The Board will proceed 
accordingly.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's claims on appeal has 
been obtained by the RO.

2.  The appellant's skin disorder is primarily manifested by 
a few residual small red plaques on non- exposed areas of his 
body which become scaly, erythematous, itchy and moderately 
extensive during occasional exacerbations.

3.  The appellant's left ear hearing loss is manifested by a 
puretone threshold average of 43.75 decibels with speech 
recognition of 90 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for the 
appellant's skin disorder have not been met.  38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1998).

2.  The criteria for an increased (compensable) rating for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.85, 
Diagnostic Code 6100 (1998); 64 Fed. Reg. 25202-25210 (May 
11, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

As a preliminary matter, the Board finds that the appellant's 
claims for increased ratings are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
claims which are plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  Furthermore, he has undergone 
recent VA skin and audiological examinations, and he has 
testified before the undersigned.  The record does not reveal 
any additional sources of relevant information which may be 
available concerning the present claims.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

In its evaluation, the Board must determine whether the 
weight of the evidence supports the appellant's claim(s) or 
is in relative equipoise, with him prevailing in either 
event.  However, if the weight of the evidence is against his 
claim(s), the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

II.  Increased rating - skin disorder

The appellant contends that his current skin disorder 
warrants a disability evaluation in excess of the currently 
assigned 10 percent rating.  During his July 1997 appearance 
before the undersigned, he testified to a skin disorder which 
manifested itself as red and itchy spots affecting his entire 
body except for his feet, face and palms of the hands.  This 
condition had gone through periods of exacerbation and 
remission since his separation from his first period of 
active service, and had never completely resolved.  He 
further testified that the red spots multiplied to the 
"thousands" when exacerbated by events such as sunlight 
exposure or sweating.  He did indicate, however, that his 
condition was improved by sun tanning.  At the time of his 
hearing, his skin was tanned, and the undersigned did observe 
a few red spots on his abdomen.  He stated that his skin 
condition had changed over time, and had previously involved 
burning and bleeding.  He finally testified that people 
avoided him because they thought that he had a contagious 
disease, and that his skin disorder caused him psychological 
distress.

Historically, the appellant developed maculopapular, 
erythematous and pruritic rashes affecting non- exposed areas 
of the body during his first period of active service.  The 
rashes had a tendency to wax and wane, but were described as 
"severe" when active.  He reported that his skin disorder 
was exacerbated by heat, sunlight, sweating and winter 
climates.  During active stages, he was noted to have itchy, 
flaky, scaly and hyperpigmented lesions which were resistant 
to treatment.  Diagnoses of tinea versicolor, pityriasis 
rosia, secondary lues, chronic eczematous dermatitis, 
nummular eczema, asteotic eczema, and urticaria pigmentosa 
were considered.

On VA skin examination, dated in June 1977, the appellant 
reported skin eruptions which came and went.  He further 
reported that previous therapeutic treatment for tinea 
versicolor, asteatotic eczema and nummular eczema had been 
unsuccessful.  Physical examination revealed a few faint 
primarily macular, slightly maculopapular fawn colored 
lesions located on the inner aspect of the right arm, the 
trunk and the legs.  These lesions were difficult to see even 
under good lighting.  There was no scale to speak of when 
scraped, and potassium hydroxide (KOH) preparation failed to 
reveal the high thin spores of tinea versicolor.  Impression 
was of cholinergic urticaria versus parapsoriasis guttata.  
Diagnoses of tinea versicolor and asteatotic eczema were 
doubted.

By means of a rating decision dated in August 1977, the RO 
granted service connection for cholinergic urticaria and 
assigned a 10 percent disability evaluation.  However, on VA 
skin examination dated in March 1979, the appellant only 
complained of occasional exacerbations of his skin disorder 
which were relieved by tanning of the skin.  Physical 
examination was unremarkable.  In a rating decision dated in 
April 1979, the RO decreased the evaluation for the 
appellant's skin disorder to 0 percent disabling.

The record next shows a diagnosis of tinea versicolor on VA 
Persian Gulf Examination dated in November 1993.  On VA skin 
examination, dated in October 1995, the appellant reported a 
recurrence of his skin disorder following his return from the 
Persian Gulf.  He described his skin disorder as itchy, dry, 
erythematous spots on the body which were exacerbated by 
sunlight and an increase in body temperature.  At times, the 
itching was "severe."  He had not missed any work due to 
his skin disorder, but he did state that his condition caused 
him psychological problems.  Physical examination revealed 
scaly, erythematous plaques on the torso ranging in size from 
3 millimeters to 2 centimeters in diameter.  Spider angiomas 
were present across the chest.  There were no large areas of 
extensive plaque formation.  The back was relatively clear.  
Overall, the skin disorder was described as "moderately 
extensive."  Assessment was of history consistent with 
cholinergic urticaria, and physical examination consistent 
with small plaque parapsoriasis versus chronic nummulare 
eczema.  However, the examining physician recommended a work- 
up by the Dermatology Clinic in order to determine the proper 
diagnosis of his skin disorder.

A VA clinical record, dated in October 1996, noted the 
presence of erythematous, hyperpigmented small patches with 
occasional scales over the back, chest, abdomen, groin, and 
extremities which resembled a taenia- type rash.  The 
appellant submitted photographic evidence of his skin 
disorder during this time period.  In April 1997, he 
complained of a rash which was occasionally pruritic and was 
not improved with skin creme.

In August 1998, the appellant was afforded a VA skin 
examination which included review of his claims folder.  The 
examiner noted that the appellant's service medical records 
showed an extensive work- up for papulosquamous eruption and 
inflammatory papular lesions which were originally thought to 
represent urticaria pigmentosa.  A biopsy had been performed, 
but the results were not of record.  However, it appeared 
that the diagnosis of urticaria pigmentosa had not been 
supported as the diagnosis did not appear on subsequent 
charts.  He later developed an asteatotic eczema and 
pityriasis rosea- like eruption.  It was noted that the 
asteatotic eczema could assume a pattern very much like an 
eruption.  The photographs which had been submitted by the 
appellant in October 1996 looked more like a papulosquamous 
eruption that a military physician had considered as possible 
parapsoriasis, pityriasis rosea or secondary lues.  Serology 
was done, but the results were not of file.  Upon review of 
subsequent dermatology results, it was assumed that the 
results were negative.

Physical examination of the head, face, ears, neck, groin, 
lower legs, and feet was relatively within normal limits.  
There was no evidence of the previous condition, to include 
the condition on the chest that had been photographed.  There 
was some folliculitis on the back which could have been a 
bacterial or pityrosporum folliculitis.  Impression was of 
folliculitis of the back.  The examiner noted that the 
appellant previously had had a papulosquamous eruption which 
may have been parapsoriasis and an inflammatory papular 
condition with some described urticarial components.  
However, the condition was not present and could not be 
diagnosed by the photograph alone.

The severity of a skin disorder is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The appellant's skin disorder has been variously 
diagnosed by military and VA dermatologists, but a definitive 
diagnosis has not been ascertainable.  Current VA skin 
examination indicates a diagnosis of folliculitis of the 
back, and history of papulosquamous eruptions and an 
inflammatory papular condition.  Notwithstanding tha absence 
of a definitive diagnosis, there is no dispute that, during 
periods of exacerbations, the appellant's skin disorder is 
manifested by small red plaques which become scaly, 
erythematous, and itchy.  The Board agrees with the RO that 
this skin disorder is appropriately rated as eczema under the 
provisions of Diagnostic Code 7806.  In general, the Schedule 
classifies most skin disorders as analogous to symptomatology 
of eczema.  38 C.F.R. § 4.118, Diagnostic Codes 7807- 7819 
(1998).

The current 10 percent disability rating contemplates eczema 
with exfoliation, exudation or itching involving an exposed 
surface or extensive area.  This evaluation is based upon the 
location and extent of the disease and the repugnant 
disfigurement or other disabling characteristics of the 
manifestations of the disease. 38 C.F.R. § 4.118, Note 1 
(1998).  In assigning a disability rating for a skin 
disorder, the Board notes that consideration must be given to 
the frequency and duration of the outbreaks as well as the 
appearance and virulence of the skin disorder during the 
outbreaks.  See Bowers v. Derwinski, 2 Vet App 675, 676 
(1992).  See also Arms v. West, 12 Vet.App. 188, 198 (1999) 
(lay observation is competent to identify the existence of an 
observable skin disorder); Bruce v. West, 11 Vet.App. 405 
(1998)(lay testimony of symptomatology may be regarded as 
supplementing VA examination).

A 30 percent rating would be warranted for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806.

Upon consideration of the medical evidence, lay history and 
testimony of record, the Board finds by a preponderance of 
the evidence, that a 30 percent disability rating is not 
warranted.  In this respect, the appellant's skin disorder, 
variously diagnosed, manifests itself as a few residual small 
red plaques on non- exposed areas of his body which become 
scaly, erythematous, itchy and moderately extensive during 
occasional exacerbations.  Exacerbating events include 
exposure to sunlight, hot weather and periods of sweating.  
During periods of remission, the skin disorder is barely 
detectable and relatively asymptomatic.

However, even during periods of exacerbation, the evidence, 
lay and medical, does not show that there is exudation.  
(According to Dorland's Illustrated Medical Dictionary, 479 
(26th ed. 1985), exudation is the escape of fluid, cells, and 
cellular debris from blood vessels and their deposition in 
and on the tissues, usually the result of inflammation.)  
Further, the evidence does not show "itching constant" 
associated with the skin disorder.  It appears that the 
itching and burning described by the appellant were confined 
to periods of exacerbation.  Also, upon review of the color 
photos provided by the appellant, and other evidence of 
record,  the Board concludes that even during periods of 
exacerbation, the skin disorder is not markedly disfiguring.  
In this regard, the appellant testified that during 
exacerbations, there was involvement of all areas except the 
palms of his hands and feet and "maybe my face."  It thus 
appears that there is little, if any, involvement of his 
face, which supports that conclusion that the skin disorder 
is not markedly disfiguring.  Accordingly, the criteria for a 
rating greater than 10 percent have not been met.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).

III.  Increased rating - left hearing loss

The appellant contends that he is entitled to a compensable 
disability evaluation for his left ear hearing loss.  During 
his July 1997 appearance before the undersigned, he described 
his left ear hearing as "very, very distant."  He had 
trouble hearing when in large groups or with background 
noise, but he could understand one- on- one conversations.  
He had been prescribed a hearing aid and a hearing set for 
his television.

Service connection for hearing loss in the left ear was 
established by means of an August 1992 rating action.  A VA 
audiological examination, dated in July 1992, revealed left 
ear hearing loss manifested by a pure tone threshold average 
of 33.75 decibels at 1000, 2000, 3000 and 4000 Hertz with 
speech recognition of 100 percent.  He was assigned a 
noncompensable rating which has remained in effect since that 
time.

VA audiological examination, dated in October 1995, revealed 
left ear hearing loss manifested by a pure tone threshold 
average of 41.25 decibels at 1000, 2000, 3000 and 4000 Hertz 
with speech recognition of 90 percent.  A January 1996 
audiology consultation ruled out possible retrocochlear or 
brainstem involvement.  In October 1996, VA issued the 
appellant a hearing aid and a sound listening system for use 
with his television set.  These items were ordered in 
November 1995.  He reported that the hearing aids provided 
significant improvement in his auditory sensitivity.

A VA audiological examination, dated in August 1998, revealed 
left ear hearing loss manifested by pure tone thresholds of 
20, 30, 60 and 65 at 1000, 2000, 3000 and 4000 Hertz, 
respectively, with speech recognition of 90 percent.  His 
left ear pure tone threshold average was 43.75 decibels.  
Diagnosis was of left ear hearing within normal limits 
between 250- 1500 Hertz with a mild to moderately severe 
sensorineural hearing loss from 2000 to 8000 Hertz.

The severity of a hearing disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  During the pendency of this claim, the 
regulations pertaining to evaluations for hearing loss 
disability changed.  See 64 Fed.Reg. 25202-25210 (May 11, 
1999).  The Board has reviewed the changes and finds that 
they have no bearing on the case at hand; therefore, a remand 
is unnecessary in order for the RO to consider the new 
regulations.  See Karnas v. Derwinski, 1 Vet.App. 308 (1991).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination.  38 C.F.R. § 4.85 (1998).  Under the 
schedular criteria, assignment of a disability rating for a 
hearing disability is a "mechanical" process of comparing 
the audiometric evaluation to the numeric designations in the 
rating schedule, as provided in Table VI.  See Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).

Puretone threshold averages are derived by dividing the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
by four.  38 C.F.R. § 4.85(d) (1998).  In situations where 
service connection has been granted for hearing loss in only 
one ear, the nonservice connected ear is deemed normal for 
rating purposes, and assigned a Roman numeral I under Table 
VII of the schedular criteria.  64 Fed.Reg. 25202-25210 (May 
11, 1999), to be codified at 38 C.F.R. § 4.85(f).  See VA 
O.G.C. Prec. 32- 97 (August 29, 1997).  The most recent VA 
audiological evaluation shows that the appellant's left ear 
hearing loss is manifested by a pure tone threshold average 
of 43.75 decibels with speech recognition of 90 percent.  
Under the criteria set forth in Table VI, the numeric 
designation assigned for the left ear is I.  The numeric 
designations of I for both ears correspond with a rating of 0 
percent pursuant to Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Table VI (1998).

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against a compensable 
disability evaluation.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

An increased rating for the appellant's skin disorder is 
denied.

An increased rating for the appellant's left ear hearing loss 
is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

